UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2076



JOYCE MCKENZIE,

                                              Plaintiff - Appellant,

          versus


CITY OF WHEELING; DEPARTMENT OF ECONOMIC AND
COMMUNITY DEVELOPMENT; CHIPPEWA HAZARDOUS
WASTE,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling. Frederick P. Stamp, Jr.,
District Judge. (CA-03-153-5)


Submitted:   May 27, 2005                  Decided:   June 17, 2005


Before WILKINSON, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Peter  M.   Suwak,   Washington,  Pennsylvania, for Appellant.
Rosemary J. Humway-Warmuth, City Solicitor, Wheeling, West
Virginia; Mark A. Bramble, KESNER, KESNER & BRAMBLE, PLLC,
Charleston, West Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Joyce   McKenzie   appeals    the   district   court’s   order

dismissing her 42 U.S.C. § 1983 (2000) complaint. We have reviewed

the record and find no reversible error.       Accordingly, we affirm

for the reasons stated by the district court.      McKenzie v. City of

Wheeling, No. CA-03-153-5 (N.D.W. Va. July 15, 2004).       We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               AFFIRMED




                                - 2 -